Citation Nr: 0728044	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-35 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to May 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board observes that additional evidence has been 
received, including VA medical records, which were not 
previously considered by the RO. However, the veteran 
submitted a waiver of the RO's initial consideration of the 
evidence in March 2006.  Therefore, the Board will consider 
this newly obtained evidence and proceed with a decision on 
the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for PTSD.

The merits of the veteran's claim for service connection for 
PTSD will be addressed in the REMAND portion of the decision 
below and the issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed August 2001 rating decision most recently 
denied service connection for PTSD.

3.  The evidence received since the August 2001 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD

CONCLUSIONS OF LAW

1.  The August 2001 rating decision, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

5.  The evidence received subsequent to the August 2001 
rating decision is new and material, and the claim for 
service connection for PTSD is reopened. 38 U.S.C.A.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for PTSD, the RO had a duty to notify the veteran 
what information or evidence was needed in order reopen his 
claim.  The law specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured. 38 U.S.C.A. § 5103A(f).  In the 
decision below, the Board has reopened the veteran's claim 
for service connection for PTSD, and therefore, regardless of 
whether the requirements have been met in this case, no harm 
or prejudice to the appellant has resulted.  Therefore, the 
Board concludes that the current laws and regulations have 
been complied with, and a defect, if any, in providing notice 
and assistance to the veteran was at worst harmless error in 
that it did not affect the essential fairness of the 
adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence of the claimed in-
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The Board observes that the veteran's claim for service 
connection for PTSD was previously considered and denied by 
the RO most recently in a rating decision dated in August 
2001.  The veteran was notified of that decision and of his 
appellate rights.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In September 2002, the veteran essentially requested that his 
claim for service connection for PTSD be reopened.  The July 
2004 rating decision currently on appeal denied reopening the 
veteran's claim on the basis that new and material evidence 
had not been submitted.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the August 2001 rating decision denied the 
veteran's claim for service connection for PTSD.  In that 
decision, the RO observed that the veteran had been diagnosed 
with PTSD, but indicated that the evidence provided by the 
veteran was insufficient to provide a verifiable in-service 
stressor.  Therefore, the RO concluded that service 
connection for PTSD was not warranted.

The evidence associated with the claims file subsequent to 
the August 2001 rating decision includes VA medical records 
and additional service personnel records as well as the 
veteran's own assertions.  The Board has thoroughly reviewed 
the evidence associated with the claims file subsequent to 
the August 2001 rating decision and finds that this evidence 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for 
PTSD.  The majority of this evidence is certainly new, in 
that it was not previously of record.  The Board also finds a 
copy of a DD 215 dated in February 2003 to be material in 
that it relates to an unestablished fact necessary to 
substantiate the veteran's claim.  In this regard, the DD 215 
indicates that the veteran received numerous awards, 
including the Republic of Vietnam Gallantry Cross with Palm 
Unit Citation.  While this medal in and of itself is not 
indicative that the veteran himself engaged in combat, this 
award, when viewed in light of the veteran's recently 
asserted stressors, is material to his service connection 
claim. See Manual of Military Decorations and Awards, A-6 
(Department of Defense Manual 1348.33-M, September 1996).  
The Republic of Vietnam Gallantry Cross with Palm Unit was 
awarded by the Republic of Vietnam to units for valorous 
combat achievements. Id. at 76, C7.5.2.4.  Therefore, the 
Board finds that new and material evidence has been presented 
to reopen the veteran's previously denied claim for service 
connection for PTSD.  However, as will be explained below, 
the Board is of the opinion that further development is 
necessary before the merits of the veteran's claim can be 
addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent only, the appeal is granted.


REMAND

Reasons for Remand:  To verify the veterans alleged in-
service stressors and to provide him with a proper 
notification letter.  

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in- 
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors. 38 C.F.R. § 3.304(f) 
(2006).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) 
(2006).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary. 38 C.F.R. § 3.304(f) (2006).

In this case, as discussed above, a DD 215 dated in February 
2003 shows that the veteran was awarded the Republic of 
Vietnam Gallantry Cross with Palm Unit Citation.  While this 
award is not in and of itself indicative that the veteran 
himself engaged in combat, it does indicate that the veteran 
likely engaged in combat with the enemy. See Manual of 
Military Decorations and Awards, A-6 (Department of Defense 
Manual 1348.33-M, September 1996).  The Republic of Vietnam 
Gallantry Cross with Palm Unit was awarded by the Republic of 
Vietnam to units for valorous combat achievements. Id. at 76, 
C7.5.2.4.  However, the narrative citation for the Republic 
of Vietnam Gallantry Cross with Palm Unit Citation to which 
the veteran is entitled is not of record.  Such a citation 
may provide evidence that the veteran actually engaged in 
combat with the enemy or may confirm one of his alleged in-
service stressors.

The Board also observes that the veteran has reported having 
numerous in-service stressors.  These reported stressors 
included being subjected to sniper fire while trying to 
change a flat tire on his way from Long Bien to Saigon in 
November 1969 and witnessing the death of an individual when 
he was hit by a truck on Highway One between Saigon and Long 
Bien in July or August 1969.  However, the RO stated in the 
August 2004 SOC that an attempt was made to verify those 
alleged stressors, but a response indicated that it was not 
possible because sniper shootings would not be contained in 
unit reports.  It was also noted that the 1969 unit records 
for the 79th Maintenance Battalion were unavailable and that 
the truck accident could not be verified because the veteran 
had not provided the name of the individual.  Therefore, the 
veteran should be requested to provide any additional details 
necessary to corroborate his claims, and the RO should then 
attempt to verify these claimed in-service stressors.

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his current 
claim for service connection for PTSD.  If one or more of the 
veteran's stressors are confirmed or it is established that 
the veteran did engage in combat with the enemy, the RO 
should provide the veteran with a VA examination to determine 
whether the veteran currently has PTSD and whether it is 
related to a verified in-service stressor.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As the claim is being remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), an explanation as to the type of evidence that is 
needed to establish a disability rating and an effective date 
should also be included.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for service connection for PTSD.  
The letter should inform him of the 
information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claim.  The letter should also include 
an explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the National 
Personnel Records Center, or any other 
appropriate agency, and request the 
narrative citation for the Republic of 
Vietnam Gallantry Cross with Palm Unit 
to which the veteran is shown entitled, 
as reflected on the DD 215 dated in 
February 2003.  If a citation is not 
available, documentation to this effect 
should be associated with the claims 
file.

3.  If the RO determines that the 
veteran engaged in combat with the 
enemy, the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed, but should include 
psychological testing including PTSD sub 
scales.  The RO should provide the 
examiner the summary of any combat 
stressors alleged by the veteran, and 
the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an in- service stressor has 
resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service combat 
stressors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  If the RO determines that the 
preponderance of the evidence is against 
a finding that the veteran engaged in 
combat with the enemy, the RO should 
contact the veteran and offer him the 
opportunity to provide any additional 
information he can remember regarding 
his claimed stressors as well as inform 
him of the importance of providing as 
much detail as possible.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as the names of 
casualties and identifying information 
concerning any other individuals 
involved in the events, including their 
ranks, units of assignments, or any 
other identifying details.

5.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors. This summary 
must be prepared whether or not the 
veteran provides an additional 
statement, as requested above. This 
summary, a copy of the veteran's DD 214 
and DD 215, and all associated service 
documents should be sent to the U.S. 
Army Joint Service Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, 
VA 22315- 3802, or any other appropriate 
agency for verification of the alleged 
stressful events in service.  The JSRRC 
should be provided with a copy of any 
information obtained above, and should 
be requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  A search 
of unit and organizational histories 
should be consulted in an effort to 
verify attacks and casualties if deemed 
necessary.

6.  If an in-service stressor is 
verified, the veteran should be afforded 
a psychiatric examination to determine 
the diagnosis of any and all psychiatric 
disorders which may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed, but should include 
psychological testing including PTSD sub 
scales.  The RO should provide the 
examiner the summary of any stressors 
described above, and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether exposure to an in- 
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied. 
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
in-service stressors found to be 
established by the RO.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.





	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


